Citation Nr: 0906170	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disorder of both 
legs.



REPRESENTATION

Appellant represented by:	National Association of County 
	Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty form February 1974 to 
February 1978.  He had service in the U. S. Navy Reserves 
from June 1989 to July 2005.  The Veteran also has verified 
periods of active duty from December 2000 to April 2001, May 
2002 to October 2002 and from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2008.  It was 
agreed to keep the record open for 60 days to allow the 
Veteran to submit additional evidence.

The Veteran submitted additional evidence the same day of his 
hearing.  He also submitted a waiver of consideration of that 
evidence by the agency of original jurisdiction (AOJ).  The 
Veteran later submitted additional evidence in support of his 
claim in December 2008.  Further, VA treatment records for 
the period from September 2008 to December 2008 were 
associated with the claims folder in January 2009.  However, 
as the Board is remanding the case for additional 
development, the RO will have an opportunity to consider all 
of the evidence added to the record since a statement of the 
case was issued in May 2008.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran had a period of active service from February 1974 
to February 1978.  He later served in the U. S. Navy Reserve 
from June 1989 until his retirement in July 2005.  The 
Veteran had multiple periods of active duty for training 
(ACTDUTRA) during his years of Reserve service.  He also had 
three periods of extended active duty, December 9, 2000, to 
April 16, 2001, May 28, 2002, to October 9, 2002, and 
February 6, 2003, to July 27, 2003.

The Veteran is claiming entitlement to service connection for 
tinnitus and for a generally undescribed disorder involving 
both legs.  The Veteran has described his leg disorder as 
involving pain, stiffness, swelling, cramps, and numbness at 
different times in his statements in support of his claim, 
statements made to VA medical providers, and in his service 
treatment records (STRs).

In regard to the tinnitus issue, the Veteran was afforded a 
VA examination in July 2006.  His STRs were not available at 
that time.  Nor were VA outpatient records associated with 
the claims folder.  The VA examiner primarily considered the 
Veteran's initial period of active duty, 1974 to 1978, when 
evaluating his noise exposure.  His Reserve service was noted 
but no true discussion of noise exposure for that service was 
shown in the examination report.  Further, it does not appear 
that the examiner was aware of the noise exposure related to 
the Veteran's several periods of active duty while in the 
Reserves.  

The examiner recorded a history of tinnitus from the Veteran 
for only the past one and one-half years as of July 2006.  
The examiner did not provide an opinion as to whether the 
tinnitus was related to the Veteran's service at that time.  
The examiner was asked to provide an addendum to address the 
possible relationship to service.  The addendum was provided 
in August 2006.  The examiner referenced the Veteran's noise 
exposure during service, without protection, from 1974 to 
1978.  She also noted the Veteran's Reserve service with 
little discussion, noting that hearing protection became more 
available.  She concluded that the Veteran's hearing loss was 
related to his military service but that his tinnitus was 
not.  The rationale for the tinnitus opinion was that the 
Veteran had only a one and one-half year history of tinnitus.  
It is not clear from this statement that, since the report of 
tinnitus was more recent, it was not related to service from 
1974 or 1978 or whether it meant there was no relationship to 
any type of service, active or the later Reserve service.  

The Veteran's military records and his STRs were associated 
with the claims folder in 2008.  The STRs contain complaints 
of tinnitus/ringing in the ears as part of a post-deployment 
assessment in July 2003.  There were additional comments 
about tinnitus in later records with a statement that the 
Veteran had chronic tinnitus on a Report of Medical history 
from July 2005.

VA treatment records for the period from November 1996 to 
February 2007 were associated with the claims folder after 
the VA examination.  The Veteran was seen with complaints of 
ringing in his right ear in November 1999.  He received 
treatment for problems associated with the ear.  Another 
entry from December 15, 1999, noted that the Veteran had 
reported a fullness in his right ear for the last 8 weeks.  
He also reported that, when the fullness resolved, his 
tinnitus would clear.  The Veteran was assessed as having a 
Eustachian tube dysfunction (ETD) at that time.  Later VA 
records document a continual complaint of tinnitus that did 
not appear to be related to ETD.

The Veteran's personnel records reflect that he served as a 
boiler technician during his initial period of service from 
1974 to 1978 and that he was an engineman for his entire 
period of Reserve service, 1989 to 2005.  His performance 
evaluations document his skill at his job and that he was 
always heavily involved in working on engines.  The Veteran 
was later assigned to a unit that deployed specialized boats 
that were designed to provide port/harbor security.  These 
boats, although small, were heavily armed with machineguns 
and grenade launchers.

The Veteran's several periods of active duty in 2000, 2002, 
and 2003 are noted in the performance evaluations.  The 
Veteran was deployed to locations requiring the use of the 
boats to provide security against known and potential 
threats.  The evaluations well document his being involved in 
extensive weapons qualifications during those periods.  They 
further document his extensive efforts in maintaining the 
engines of the boats, serving as a crewman, and later as a 
coxswain.  His personnel records contain a specific entry 
noting he had been briefed on the use of deadly force and he 
was given what was referred to as "weapons release" 
authority.  The Veteran had many hours underway in the boats 
with the noise exposure related to either engine control or 
simply being on the boats for many hours.  

The information from the Veteran's STRs, and VA records was 
not available to the VA examiner at the time the addendum 
opinion was provided in August 2006.  The evidence is 
relevant to consideration of the Veteran's claim and he must 
be afforded a new VA examination where the examiner is 
provided the claims folder for a full review prior to 
providing any nexus opinion.

In regard to the Veteran's issue involving an unspecified 
disorder of the legs the Board notes that the STRs show that 
he began complaining of pain, swelling, and cramping in his 
legs after one of his periods of active duty in 2001.  The 
Veteran listed his complaints on a Report of Medical History 
as part of a physical examination in March/April 2001.  The 
examiner noted that the Veteran had been deployed and 
complained of swollen/painful joints in both legs after 
standing 12-hour watches.  He also complained of cramps.  The 
Veteran was noted to be asymptomatic at the time.  The 
assessment was musculoskeletal pains secondary to prolonged 
standing in excess of 12 hours every other day.  

The Veteran was evaluated for similar complaints in May 2002 
with no identifiable condition noted on examination.  The 
Veteran continued to have the same complaints regarding his 
legs in June 2003, July 2003, and July 2005.  There is no 
indication that an evaluation was done to assess his 
complaints.  He testified to the continuity of his symptoms 
at his hearing in September 2008.

VA treatment records show that the Veteran had the same 
complaints regarding his legs beginning with an entry dated 
in February 2007.  The complaints, without a finding of a 
specific disorder, have been noted in VA treatment records 
since that time.  

The Veteran's personnel records show that he was deployed to 
Southwest Asia during two of his periods of active duty.  He 
served in support of Operation Southern Watch, Jebel Ali, 
United Arab Emirates, from December 9, 2000, to March 28, 
2001.  He served again in support of Operation Southern Watch 
from May 2002 to September 2002.  

The rating decision denying his claim was issued prior to the 
receipt of the Veteran's STRs and personnel records.  The 
basis for the denial was that there was no clinical diagnosis 
of a disability.  The Veteran's records were available at the 
time of the SOC was issued in May 2008.  The conclusion was 
that the STRs did not contain evidence of a leg disability.  
There was no consideration of the Veteran's service in 
Southwest Asia or the possible application of 38 U.S.C.A. 
§ 1117 (West 2002) and 38 C.F.R. § 3.317 (West 2008) in 
regard to undiagnosed illnesses.  In light of the Veteran's 
qualifying service in Southwest Asia and the existence of 
undiagnosed complaints of joint pain, swelling, cramps, and 
numbness he must be afforded an appropriate examination to 
assess his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  The Veteran should be afforded a VA 
examination to evaluate his tinnitus 
issue.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review as part of the 
examination process.  The examiner must 
indicate in the examination report that 
such a review occurred.  The examiner 
must obtain a detailed history of the 
Veteran's noise exposure in service, to 
include his entire period of Reserve 
service, and, particularly, his periods 
of active duty from 2000 to 2003.  Such 
history must be included in the 
examination report.  The examiner is 
advised that consideration of service 
connection for tinnitus is not limited to 
the initial period of active duty from 
1974 to 1978.  

The examiner is requested to provide an 
opinion whether there is a 50 percent 
probability or greater that the Veteran's 
tinnitus can be related to his military 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.

3.  The Veteran should be afforded a VA 
examination to address the issue 
involving his claim for service 
connection for bilateral leg disorders as 
possibly related to his service in 
Southwest Asia.  The claims folder and a 
copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner should follow the 
established protocol for undiagnosed 
illness examinations.  In regard to any 
disorder that is diagnosed, the examiner 
is requested to provide an opinion 
whether there is a 50 percent probability 
or greater that the diagnosed disorder 
can be related to the Veteran's service.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


